Citation Nr: 1731886	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from December 1958 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in May 2015.  A transcript of this hearing is associated with the claims file.  Thereafter, the Board remanded the Veteran's claim in September 2015 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to military noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current bilateral hearing loss is related to noise exposure during his active military service.  Specifically, he relates it to when he was in basic training and they had to throw grenades over a wall and use the rifle range.  He reports that he began to perceive a decrease in his hearing at that time, which has progressively worsened since then, especially in the past 10 to 12 years.  He testified at the Board hearing that, in about 2003, he sought treatment from a private audiologist who informed him that he had hearing loss and recommended hearing aids.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current bilateral hearing loss is etiologically related to the claimed in-noise exposure.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's current bilateral hearing loss is etiologically related to his active military service.  

In September 2015, the Board remanded the Veteran's claim for additional development, mainly to attempt to obtain the 2003 private treatment records.  In doing so, the Board conceded that the Veteran has a current hearing loss disability and was exposed to noise trauma in service based on his testimony about his duties as a radio relay and carrier operator and his exposure to small arms fire and grenade explosions during training.  The Board requested an addendum to a December 2010 VA examiner's medical opinion be obtained if new evidence was associated with the record.  However, on remand, the records sought were not obtained and so neither was the medical opinion.

The Veteran's appeal was returned to the Board.  However, upon further review, the  Board decided that the December 2010 medical opinion was inadequate for adjudicating the Veteran's claim because it is predicated upon an improper premise, to wit, solely because the Veteran's hearing on the separation examination was normal.  Rather, the examiner should have taken other considerations into account when rendering his opinion, such as any shift of acuity thresholds found in the service treatment records (if possible to determine), in-service and post-service noise exposure (occupational and recreational), conflicting audiograms and/or opinions found in the record, and lay statements regarding onset and continuity of hearing loss symptoms through the years.  Hence, the Board requested a VHA medical opinion in July 2017 to resolve the remaining issue of etiology.

By letter received in July 2017, a VA audiologist opined that it is at least as likely as not that the Veteran's hearing loss can be attributed to his military noise exposure and acoustic trauma based upon consideration of the Veteran's occupational specialty in the military as conceded for noise exposure, the objective evidence that was available and reviewed, consistent lay statements pertaining to significant noise exposure and perceived loss, and the justification provided.  (Given this favorable opinion, the Board will not set forth the expert's lengthy rationale.)  

As the evidence is in favor of the Veteran's claim, the Board finds that service connection for bilateral hearing loss is warranted.  The Veteran's claim is, therefore, granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


